On July 5, 2006, the defendant was sentenced to seven (7) years in the Montana State Prison, with three (3) years suspended for violation of the conditions of a suspended sentence for the offense of Theft, a felony.
On November 3, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Benjamin Anciaux. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to run concurrently to Lake County Cause No. DC-04-62. *104Otherwise, the term of the sentence and the conditions shall remain as imposed in the July 5, 2006 Judgment.
DATED this 5th day of December, 2006.
Hon. Ted L. Mizner, District Court Judge.